IN THE SUPREME COURT OF THE STATE OF DELAWARE

CANDACE OWENS, in her          §
individual capacity, and CANDACE
                               §
OWENS, LLC, a Delaware limited §             No. 253, 2021
liability company,             §
                               §
       Plaintiffs Below,       §             Court Below—Superior Court
       Appellants,             §             of the State of Delaware
                               §
       v.                      §             C.A. No. S20C-10-016
                               §
LEAD STORIES, LLC, a Colorado §
limited liability company, and §
GANNETT SATELLITE              §
INFORMATION NETWORK, LLC §
d/b/a/ USA TODAY, a Delaware   §
limited liability company,     §
                               §
       Defendants Below,       §
       Appellees.              §

                          Submitted: February 9, 2022
                          Decided:   February 22, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR and
MONTGOMERY-REEVES, Justices.
                                     ORDER

      This 22nd day of February 2022, after careful consideration of the parties’

briefs and the record below, and following oral argument, we find it evident that the

judgment of the Superior Court should be affirmed on the basis of and for the reasons

stated in its Memorandum Opinion and Order dated July 20, 2021.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                 2